Digitally signed by
                                                                           Reporter of Decisions
                                                                           Reason: I attest to the
                            Illinois Official Reports                      accuracy and
                                                                           integrity of this
                                                                           document
                                    Appellate Court                        Date: 2019.01.07
                                                                           15:42:35 -06'00'




             Sekura v. Krishna Schaumburg Tan, Inc., 2018 IL App (1st) 180175



Appellate Court        KLAUDIA SEKURA, Individually and on Behalf of All Others
Caption                Similarly Situated, Plaintiff-Appellant, v.    KRISHNA
                       SCHAUMBURG TAN, INC., an Illinois Corporation, Defendant-
                       Appellee.



District & No.         First District, Fourth Division
                       Docket No. 1-18-0175


Filed                  September 28, 2018



Decision Under         Appeal from the Circuit Court of Cook County, No. 2016-CH-04945;
Review                 the Hon. David B. Atkins, Judge, presiding.



Judgment               Reversed and remanded.


Counsel on             Ryan D. Andrews, Roger Perlstadt, and Alexander G. Tievsky, of
Appeal                 Edelson PC, of Chicago, for appellant.

                       Daniel P. Costello and R. Andrew Smith, of Daniel P. Costello &
                       Associates, LLC, of Chicago, for appellee.



Panel                  JUSTICE GORDON delivered the judgment of the court, with
                       opinion.
                       Presiding Justice McBride and Justice Burke concurred in the
                       judgment and opinion.
                                                   OPINION

¶1       In this appeal, plaintiff Klaudia Sekura appeals the dismissal, pursuant to section 2-615 of
     the Code of the Civil Procedure, of one of her causes of action. 735 ILCS 5/2-615 (West
     2016).1 Although only one cause of action was dismissed, the trial court made an express
     written finding that there was no just reason for delaying an appeal from its order dismissing
     count I. Thus, we have jurisdiction to hear this appeal pursuant to Illinois Supreme Court Rule
     304(a) (eff. Mar. 8, 2016).2
¶2       In count I, plaintiff Sekura alleged that defendant Krishna Schaumburg Tan, Inc., violated
     the Biometric Information Privacy Act (Act) (740 ILCS 14/1 et seq. (West 2016)) by collecting
     plaintiff’s fingerprints without providing the statutorily required disclosure concerning its
     retention policy and other topics and by disclosing her fingerprints to an out-of-state,
     third-party vendor. The purpose of the Act is to provide an “individual” with protections
     against his or her biometric information becoming “compromised” (740 ILCS 14/5(c) (West
     2016)), and the Act expressly authorizes a suit by “[a]ny person” who has been “aggrieved by
     a violation of this Act” (740 ILCS 14/20 (West 2016)).
¶3       Initially, the trial court denied defendant’s motion to dismiss, finding that under the plain
     language of the statute plaintiff was a person aggrieved by a violation of the Act. However,
     after the Second District found in Rosenbach v. Six Flags Entertainment Corp., 2017 IL App
     (2d) 170317, ¶ 28,3 that standing under the Act required an “injury or adverse effect” in
     addition to a violation of the Act, the trial court felt compelled to reverse its prior ruling and to
     dismiss plaintiff’s claim under the Act.4 Subsequently, a federal district court distinguished
     Rosenbach on the ground that disclosure to a third-party vendor, which is also alleged in our
     case, constituted such an injury or adverse effect. Dixon v. Washington & Jane Smith
     Community-Beverly, No. 17 C 8033, 2018 WL 2445292, at *12 (N.D. Ill. May 31, 2018).
¶4       First, we find that the trial court was initially correct, and that, pursuant to both the plain
     language of the statute itself and its legislative history and purpose, plaintiff was a person
     aggrieved by a violation of the Act. Second, we find that, even if Rosenbach was correctly
     decided, it is distinguishable on the facts of this case, as the Dixon court similarly found,
     because disclosure to a third-party vendor is an injury or adverse effect. In addition, the mental
     anguish that plaintiff alleges in her complaint also constitutes an injury or adverse effect.

         1
           See Bogenberger v. Pi Kappa Alpha Corp., 2018 IL 120951, ¶ 23 (“The question presented by a
     motion to dismiss a complaint pursuant to section 2-615 of the Code is whether the complaint alleges
     sufficient facts that, if proved, would entitle the plaintiff to relief.”).
         2
           Rule 304(a) provides, in relevant part: “If multiple parties or multiple claims for relief are involved
     in an action, an appeal may be taken from a final judgment as to one or more but fewer than all of the
     parties or claims only if the trial court has made an express written finding that there is no just reason
     for delaying either enforcement or appeal or both.” Ill. S. Ct. R. 304(a) (eff. Mar. 8, 2016).
         3
           The Illinois Supreme Court granted a petition for leave to appeal in Rosenbach on May 30, 2018.
     Rosenbach v. Six Flags Entertainment Corp., No. 123186 (Ill. May 30, 2018).
         4
           “Under the Illinois rule of stare decisis, a circuit court must follow the precedent of the appellate
     court of its district, if such precedent exists; if no such precedent exists, the circuit court must follow the
     precedent of other districts.” Schramer v. Tiger Athletic Ass’n of Aurora, 351 Ill. App. 3d 1016, 1020
     (2004).

                                                       -2-
¶5        For the following reasons, we reverse the trial court’s section 2-615 dismissal of count I
       and remand for further proceedings.

¶6                                            BACKGROUND
¶7         In her complaint, filed April 7, 2016, plaintiff alleges that defendant operates a tanning
       salon in Schaumburg, Illinois, as a franchisee of L.A. Tan Enterprises, Inc. (L.A. Tan). When a
       customer first purchases services at defendant’s tanning salon, he or she is enrolled in L.A.
       Tan’s national membership database, which allows him or her to use his or her membership at
       any of L.A. Tan’s locations. To enroll, customers are required to have their fingerprints
       scanned. In addition, defendant discloses its customer fingerprint data to an out-of-state third
       party vendor, namely, SunLync.
¶8         Specifically, plaintiff alleges that, in April 2015, she purchased a membership with
       defendant in order to use its tanning salon and paid defendant on a monthly basis for the
       membership. When she purchased the membership with defendant, defendant then enrolled
       plaintiff in L.A. Tan’s corporate membership database and “required that she provide it with a
       scan of her fingerprint.” Every time she visited defendant’s tanning salon, “she was required to
       scan her fingerprint before using its services.”
¶9         Plaintiff alleges (1) that she has never been informed of the specific purposes or length of
       time for which defendant collected, stored or used her fingerprints, (2) that she has never been
       informed of any biometric data retention policy developed by defendant or whether defendant
       will ever permanently delete her fingerprint data, (3) that she has never been provided with nor
       signed a written release allowing defendant to collect or store her fingerprints, and (4) that she
       has never been provided with nor signed a written release allowing defendant to disclose her
       biometric data to SunLync to or any other third party.
¶ 10       Plaintiff further alleges that, in 2013, more than 65% of L.A. Tan’s salons were in
       foreclosure and that defendant’s customers have not been advised what would happen to their
       biometric data if defendant’s salon went out of business.5
¶ 11       Plaintiff alleges that she becomes emotionally upset and suffers from mental anguish when
       she thinks about what would happen to her biometric data if defendant went bankrupt or out of
       business or if defendant’s franchisor, L.A. Tan, went bankrupt or out of business, or if
       defendant shares her biometric data with others. The allegation of mental anguish appears in
       the “Factual Background” section of plaintiff’s complaint. Later, in count I, when plaintiff
       makes a specific claim about the Act, she states that she “incorporates the foregoing allegations
       as if fully set forth herein.”
¶ 12       Plaintiff alleged three causes of action: (1) violation of the Act, (2) unjust enrichment,
       resulting from defendant’s failure to comply with the Act, and (3) negligence. Only the first
       count is at issue in this appeal. In this first count, plaintiff alleges that defendant violated the
       Act because (1) it collected, used, stored and disclosed biometric information without first
       obtaining the written release that the Act requires; (2) it disclosed biometric information to
       SunLync, an out-of-state third party vendor; (3) it did not properly inform customers in writing
       that their biometric information was being collected and stored or of the specific purpose and
       length of time for which it was being collected and stored, as required by the Act; and (4) it did
          5
           At this early stage in the litigation, we take all well-pleaded facts in the complaint as true.
       Bogenberger, 2018 IL 120951, ¶ 23.

                                                    -3-
       not provide a publicly available retention schedule or guidelines for permanently destroying its
       customers’ biometric information, as required by the Act.
¶ 13       Plaintiff filed her suit as a class action alleging that a numerous class of other customers
       suffered from the same practices.
¶ 14       Instead of filing an answer, defendant moved on July 1, 2016, to dismiss plaintiff’s first
       and second causes of action, for failing to allege sufficient facts to state a cause of action under
       the Act.
¶ 15       On February 9, 2017, the trial court granted defendant’s motion to dismiss count II, the
       unjust enrichment claim, but denied the motion with respect to count I, the count alleging
       violations of the Act that is the subject of this appeal.
¶ 16       In its memorandum opinion, the trial court observed that defendant had argued that count I
       “must be dismissed because the plaintiff is not ‘aggrieved’ as required by the statute itself.” In
       response to this argument, the trial court found:
                    “The language of [the Act] itself in this respect is brief and straightforward: it
                provides a cause of action for ‘any person aggrieved by its violation.’ 740 ILCS 14/20
                [(West 2016)]. The most natural reading of this language alone is broad, suggesting in
                context that any person whose biometric data was mishandled in violation of [the Act]
                has a claim based on such violation. The plaintiff directs the court to a long history of
                cases which have generally reached a similar conclusion: the Illinois Supreme Court
                has long held that ‘[a] person is prejudiced or aggrieved *** when a legal right is
                invaded by the act complained of.’ Glos v. People, 259 Ill. 332, 340 (1913); see also
                Am. Surety Co. v. Jones, 384 Ill. 222, 229 (1943) (‘We think the words “person who
                shall think himself aggrieved” mean a person who is immediately aggrieved *** as by
                the refusal of a license *** not one who is only consequently aggrieved.’ [(citing The
                King v. The Justices of Middlesex, 3 B. & A. 983 (1833))]. Courts have further applied
                this reasoning to privacy-related laws such as the federal Video Privacy Protection Act
                [cite omitted], which similarly provides a claim for ‘any person aggrieved by any act of
                a person in violation of this section.’ See e.g. Austin-Spearman v. AMC Network
                Entertainment L.L.C., 98 F. Supp. 3d 662 (S.D.N.Y. 2015); see also In re Facebook
                Internet Tracking Litig., 140 F.Supp. 3d 922 (N.D. Ill. 2015) (applying similar
                reasoning and allowing suit under other federal privacy laws without dangers).”
¶ 17       The trial court observed:
                    “Further, a review of other similar statutes provides further support for the broad
                intended reach of [the Act]. As the plaintiff points out in its supplemental brief on
                legislative history, both the Genetic Information Privacy Act, 410 ILCS 513/1, et seq.,
                [(West 2016)] and the AIDS Confidentiality Act, 410 ILCS 305/1, et seq., [(West
                2016)] provide for a substantially identical, ‘any person aggrieved’ right of recovery
                and have been interpreted as not requiring actual damages be pled. See e.g. Doe v.
                Chand, 335 Ill. App. 3d 809, 822 (5th Dist. 2002). Those statutes were also considered
                and amended during the same legislative session as enacted [the Act], suggesting that
                the legislature intended to apply a similar framework.”
¶ 18       Thus, on February 9, 2017, the trial court denied defendant’s section 2-615 motion to
       dismiss count I. On July 28, 2017, the trial court denied defendant’s motion to certify a
       question for immediate interlocutory appeal pursuant to Illinois Supreme Court Rule 308(a)


                                                    -4-
       (eff. Jan. 1, 2016). On December 7, 2017, the trial court denied defendant’s motion to
       reconsider its denial for Rule 308(a) certification, but the trial court found that, “[i]n light of
       the pendency of multiple cases before the Illinois Appellate Court involving the same legal
       issues and the interests of judicial economy, *** a temporary stay of proceedings” was
       “appropriate.”
¶ 19        On January 5, 2018, defendant filed a motion asking the trial court to reconsider its
       February 9, 2017, denial in light of the Second District’s December 21, 2017, opinion in
       Rosenbach, 2017 IL App (2d) 170317.
¶ 20        On January 16, 2018, the trial court granted defendant’s motion to reconsider and reversed
       its earlier ruling. Since the order is short and it is the order being appealed from, we provide it
       here in full:
                    “This matter coming before the Court on Defendant’s Motion to Reconsider and
                adequate notice having been given, and the Court being duly advised in the premises,
                    IT IS HEREBY ORDERED:
                    1. For the reasons outlined in Rosenbach v. Six Flags Entertainment Corp., No.
                2-17-0317 (2d Dist. 2017), Defendant’s Motion is GRANTED.
                    2. Count I of Plaintiff’s Complaint are [sic] hereby dismissed with prejudice and
                judgment as to Count I entered in Defendant’s favor.
                    3. Pursuant to Ill. S. Ct. R. 304(a), the Court finds that there is no just reason for
                delaying judgment as to Count I nor any just reason for delaying an appeal from this
                order or the judgment as to Count I.
                    4. The stay shall remain in place as to Count III and the Parties shall report how
                they wish to proceed within 30 days.”
¶ 21        On January 22, 2018, plaintiff filed a notice of appeal stating that she was appealing “the
       Janauary 16, 2018[,] order entering final judgment on Count One of her complaint.” This
       appeal then followed.

¶ 22                                           ANALYSIS
¶ 23       Plaintiff appeals the section 2-615 dismissal of count I of her complaint. For the following
       reasons, we reverse and remand for further proceedings.

¶ 24                              I. Section 2-615 Motion to Dismiss
¶ 25       “The question presented by a motion to dismiss a complaint pursuant to section 2-615 of
       the Code is whether the complaint alleges sufficient facts that, if proved, would entitle the
       plaintiff to relief.” Bogenberger v. Pi Kappa Alpha Corp., 2018 IL 120951, ¶ 23. “Such a
       motion challenges only the legal sufficiency of the complaint.” Bogenberger, 2018 IL 120951,
       ¶ 23.
¶ 26       “The critical inquiry is whether the allegations of the complaint, when construed in the
       light most favorable to the plaintiff, are sufficient to state a cause of action upon which relief
       may be granted.” Bogenberger, 2018 IL 120951, ¶ 23. In making this determination, we must
       take all well-pleaded facts in the complaint as true. Bogenberger, 2018 IL 120951, ¶ 23. An
       appellate court will review de novo the trial court’s order granting a section 2-615 dismissal.
       Bogenberger, 2018 IL 120951, ¶ 23. De novo review means that an appellate court performs


                                                    -5-
       the same analysis that a trial judge would perform. People v. Begay, 2018 IL App (1st) 150446,
       ¶ 34.
¶ 27       The issue in this case rests solely on the complaint, since no discovery has begun and no
       answer was filed.

¶ 28                                                II. Waiver
¶ 29        As a preliminary matter, defendant argues that the only issue properly before this court is
       whether a harm or injury, in addition to the violation of the Act itself, is required in order to
       have standing to sue under the Act. We agree that this issue is the only issue before us.6
¶ 30        Defendant argues that we should disregard two issues on the ground that plaintiff waived
       them by not raising them before the trial court: (1) whether the legislature intended to permit
       claims for improper collection or mishandling of biometric data and (2) any arguments
       concerning Rosenbach.
¶ 31        First, defendant argues that plaintiff alleges “for the first time on appeal” that defendant
       mishandled its customers’ biometric data. However, plaintiff’s complaint repeatedly alleges
       that defendant collects, stores, uses, and discloses its customers’ biometric data in violation of
       the Act and, in particular, improperly disclosed the data to an out-of-state third-party vendor.
       Thus, the allegation of “mishandling” data, i.e., handling it in a way that fails to comport with
       the Act, is squarely in front of us, as we consider whether the allegations of plaintiff’s
       complaint state a cause of action. Bogenberger, 2018 IL 120951, ¶ 23 (“The question
       presented by a motion to dismiss a complaint pursuant to section 2-615 of the Code is whether
       the complaint alleges sufficient facts that, if proved, would entitle the plaintiff to relief.”).
¶ 32        Second, defendant argues that, by not filing a brief in response to defendant’s motion to
       reconsider in light of the Rosenbach decision, plaintiff has waived any arguments concerning
       Rosenbach. However, we could not fully consider the issue that defendant concedes is in front
       of us without considering the Rosenbach opinion. Thus, we will conduct our own reading of
       that opinion to decide whether we find it persuasive. In addition, while arguments raised for the
       first time in a motion to reconsider in the trial court are usually forfeited on appeal (Caywood v.
       Gossett, 382 Ill. App. 3d 124, 134 (2008)), a winning party is not required to file a response to
       a reconsideration motion, and defendant does not cite a rule or statutory section that requires
       one. The law generally does not require a party to file a document that will have no effect, and
       in the case at bar, the trial court had no choice but to follow the only available appellate court
       decision. “Under the Illinois rule of stare decisis, a circuit court must follow the precedent of
       the appellate court of its district, if such precedent exists; if no such precedent exists, the circuit
       court must follow the precedent of other districts.” Schramer, 351 Ill. App. 3d at 1020.
¶ 33        Lastly, we observe that no discovery has occurred on this issue or on any other issue in the
       case, that no answer has been filed, and that our standard of review is de novo and we owe no
       deference to the trial court’s ruling. Thus, defendant suffers no prejudice from arguments
       allegedly raised for the first time in plaintiff’s opening appellate brief, concerning the purely

           6
            At oral argument before this court, defendant tried to raise for the first time an argument that its
       use of plaintiff’s fingerprints qualified under a statutory exemption for business transactions. New and
       novel arguments cannot be raised for the first time at oral argument. Ill. S. Ct. R. 341(h)(7) (eff. Nov. 1,
       2017) (“Points not argued are waived and shall not be raised *** in oral argument, or on petition for
       rehearing.”).

                                                        -6-
       legal issue that defendant concedes is squarely before us. Begay, 2018 IL App (1st) 150446,
       ¶ 34 (de novo review means that an appellate court performs the same analysis that a trial judge
       would perform).

¶ 34                                           III. Standing
¶ 35       Defendant claims that, without an injury beyond the statutory violation, plaintiff lacks
       standing to pursue a claim under the Act.
¶ 36       “The purpose of the standing doctrine is to ensure that courts are deciding actual, specific
       controversies and not abstract ones.” Maschek v. City of Chicago, 2015 IL App (1st) 150520,
       ¶ 84 (citing In re M.I., 2013 IL 113776, ¶ 32). For example, “[i]f a person cannot demonstrate
       that a statute was applied unconstitutionally to himself, then he may not challenge the statute
       on the ground that ‘ “it might conceivably be applied unconstitutionally in some hypothetical
       case” ’ against someone else.” Maschek, 2015 IL App (1st) 150520, ¶ 84 (quoting In re M.I.,
       2013 IL 113776, ¶ 32, quoting People v. Wisslead, 108 Ill. 2d 389, 397 (1985)).
¶ 37       “Under Illinois law, lack of standing is an affirmative defense, which is the defendant’s
       burden to plead and prove.” Lebron v. Gottlieb Memorial Hospital, 237 Ill. 2d 217, 252 (2010).

¶ 38                                     IV. Statutory Interpretation
¶ 39        This appeal requires us to interpret the words of the Act and decide what the Act requires.
¶ 40        “With statutory construction, our primary goal is to ascertain the legislat[ors’] intent, and
       the best indication of their intent is the plain and ordinary meaning of the words they chose to
       use.” People v. Miles, 2017 IL App (1st) 132719, ¶ 25; State ex rel. Pusateri v. Peoples Gas
       Light & Coke Co., 2014 IL 116844, ¶ 8 (citing Citizens Opposing Pollution v. ExxonMobil
       Coal U.S.A., 2012 IL 111286, ¶ 23).
¶ 41        “When a statute does not define its own terms, a reviewing court may use a dictionary to
       ascertain the plain and ordinary meaning of those terms.” Maschek, 2015 IL App (1st) 150520,
       ¶ 56 (citing People v. McChriston, 2014 IL 115310, ¶ 15, and People v. Bingham, 2014 IL
       115964, ¶ 55); see also People v. Chapman, 2012 IL 111896, ¶ 24 (“When a statute contains a
       term that is not specifically defined, it is entirely appropriate to look to the dictionary to
       ascertain the plain and ordinary meaning of the term.”). “[C]ourts and lawyers frequently rely
       on Black’s Law Dictionary to define terms ***.” Maschek, 2015 IL App (1st) 150520, ¶ 57
       (citing McChriston, 2014 IL 115310, ¶ 17).
¶ 42        “When interpreting a statute, we do not read a portion of it in isolation; instead, we read it
       in its entirety, keeping in mind the subject it addresses and the drafters’ apparent objective in
       enacting it.” Miles, 2017 IL App (1st) 132719, ¶ 25; People v. Chatman, 2016 IL App (1st)
       152395, ¶ 30. When considering the drafters’ objective, we examine the problems that the
       legislature intended to remedy with the law and the consequences of construing it one way or
       the other. People v. Almond, 2015 IL 113817, ¶ 34 (we “consider the reason for the law and the
       problems intended to be remedied”); People v. Eppinger, 2013 IL 114121, ¶ 21 (legislative
       intent may be ascertained by considering “the statute in its entirety, its nature and object, and
       the consequences of construing it one way or the other”).
¶ 43        “In addition, whenever possible, every word, clause, and sentence is to be given reasonable
       meaning and shall not be treated as superfluous or rendered void.” Mulry v. Berrios, 2017 IL
       App (1st) 152563, ¶ 9; People v. Harmon, 2015 IL App (1st) 122345, ¶ 68 (“one of the

                                                    -7-
       principles of statutory interpretation is that we should give effect to every word and section of
       the statute”); Speedy Gonzalez Landscaping, Inc. v. O.C.A. Construction, Inc., 385 Ill. App. 3d
       699, 701 (2008) (“ ‘If possible, courts must give effect to every word, clause, and sentence and
       may not read a statute so as to render any part, inoperative, superfluous, or insignificant.’ ”
       (quoting Newland v. Budget Rent-A-Car Systems, Inc., 319 Ill. App. 3d 453, 456 (2001)).
¶ 44       Where the language is plain and unambiguous, we apply the statute without resort to
       further aids of statutory interpretation. In re Lance H., 2014 IL 114899, ¶ 11; Krohe v. City of
       Bloomington, 204 Ill. 2d 392, 395 (2003); Maschek, 2015 IL App (1st) 150520, ¶ 44 (“If the
       statutory language is clear, we must apply it, without resort to any aids of statutory
       construction.”). “If, and only if, the statutory language is ambiguous, we may look to other
       sources to ascertain the legislature’s intent.” Maschek, 2015 IL App (1st) 150520, ¶ 44 (citing
       Krohe, 204 Ill. 2d at 395). “These other sources include primarily the statute’s legislative
       history and debates.” Maschek, 2015 IL App (1st) 150520, ¶ 44 (citing Krohe, 204 Ill. 2d at
       398). “When interpreting an ambiguous phrase in a statute, our supreme court looks especially
       to the remarks of a bill’s sponsor.” Maschek, 2015 IL App (1st) 150520, ¶ 62 (citing Krohe,
       204 Ill. 2d at 398); see also In re Pension Reform Litigation, 2015 IL 118585, ¶ 68 (giving
       more weight to the remarks of “the chief sponsor of the legislation”); Julie Q. v. Department of
       Children & Family Services, 2013 IL 113783, ¶ 31 (quoting the sponsor’s remarks when
       interpreting a statute). “The remarks made immediately prior to passage are particularly
       important.” Maschek, 2015 IL App (1st) 150520, ¶ 62 (citing Poris v. Lake Holiday Property
       Owners Ass’n, 2013 IL 113907, ¶¶ 51-53 (quoting the sponsors’ remarks in order to interpret a
       statute and noting that, following these remarks, the bill passed)).
¶ 45       “[W]hile we may turn to other codes, we should only do so when the codes share similar
       goals and related subjects.” Maschek, 2015 IL App (1st) 150520, ¶ 71 (citing Carter v. SSC
       Odin Operating Co., 2012 IL 113204, ¶ 37). A statute should be “ ‘construed in conjunction
       with other statutes touching on the same or related subjects’ ” “ ‘considering the reason and
       necessity for the law, the evils to be remedied, and the objects and purposes to be obtained.’ ”
       Maschek, 2015 IL App (1st) 150520, ¶ 71 (quoting Carter, 2012 IL 113204, ¶ 37); People v.
       Steppan, 105 Ill. 2d 310, 321 (1985) (“Because the statutes under consideration have different
       goals and purposes,” they need not be compared.); People v. Williams, 376 Ill. App. 3d 875,
       892 (2007) (considering “similar statutes”).
¶ 46       Like section 2-615 dismissals, questions of statutory interpretation are also reviewed
       de novo. People v. Schlosser, 2017 IL App (1st) 150355, ¶ 28; Chatman, 2016 IL App (1st)
       152395, ¶ 23. As we observed above, “[d]e novo review means that we will perform the same
       analysis a trial court would perform.” Trzop v. Hudson, 2015 IL App (1st) 150419, ¶ 63.

¶ 47                                               V. The Act
¶ 48       At issue in this appeal is the meaning of the word “aggrieved” as used in the Act. The word
       “aggrieved” appears in section 20 of the Act. Since section 20 is the section primarily at issue
       in this appeal, we provide it below in full:
                “Right of Action. Any person aggrieved by a violation of this Act shall have a right of
                action in a State circuit court or as a supplemental claim in federal district court against
                an offending party. A prevailing party may recover for each violation:
                        (1) against a private entity that negligently violates a provision of this Act,
                    liquidated damages of $1,000 or actual damages, whichever is greater;

                                                     -8-
                       (2) against a private party that intentionally or recklessly violates a provision of
                  this Act, liquidated damages of $5,000 or actual damages, whichever is greater;
                       (3) reasonable attorneys’ fees and costs, including expert witness fees and other
                  litigation expenses; and
                       (4) other relief, including an injunction, as the State or federal court may deem
                  appropriate.” 740 ILCS 14/20 (West 2016).

¶ 49                                           A. Plain Language
¶ 50        The plain language of the Act states that any person “aggrieved by a violation of this Act”
       may sue. 740 ILCS 14/20 (West 2016). It does not state that a person aggrieved by a violation
       of this Act—plus some additional harm—may sue. If the drafters had intended to limit the pool
       of plaintiffs to those plaintiffs who had been both aggrieved by a violation of the Act and
       aggrieved by some additional harm or injury, they could have easily stated that. However, they
       chose to state only “a violation of this Act.” 740 ILCS 14/20 (West 2016). Thus, the plain
       language of the Act supports plaintiff’s right to sue. See, e.g., Miles, 2017 IL App (1st)
       132719, ¶ 25 (“the best indication” of the drafters’ intent is “the plain and ordinary meaning of
       the words they chose to use”); supra ¶ 40.
¶ 51        The Act, quoted above, also provides for either “liquidated damages” or “actual damages,”
       thereby establishing that actual damages are not required to obtain relief under the Act. 740
       ILCS 14/20 (West 2016). Thus, the overall structure of the Act also supports plaintiff’s right to
       sue. See, e.g., Miles, 2017 IL App (1st) 132719, ¶ 25 (when interpreting a statute, “we read it in
       its entirety”); supra ¶ 42.
¶ 52        In Black’s Law Dictionary, the first definition of “aggrieved” is “having legal rights that
       are adversely affected.” Black’s Law Dictionary 73 (8th ed. 2004); see, e.g., Maschek, 2015 IL
       App (1st) 150520, ¶ 57 (courts “frequently rely on Black’s Law Dictionary”); supra ¶ 41. In
       other words, the Act provides plaintiff with “legal rights” that she alleges were “adversely
       affected” by the Act’s violation. Defendant quotes this definition in its brief to this court, and
       we agree that it is persuasive. But applying the words of this definition to the facts of this case
       supports plaintiff’s right to sue.
¶ 53        Similarly, while the first definition in Dictionary.com is “wronged,” the second definition,
       which is specifically marked “Law,” is “deprived of legal rights.” http://www.dictionary.com/
       browse/aggrieved (last visited Sept. 27, 2018) [https://perma.cc/UBX9-JG7S]; see, e.g.,
       Chapman, 2012 IL 111896, ¶ 25 (consulting a dictionary to define a statutory term); Maschek,
       2015 IL App (1st) 150520, ¶ 56 (“a reviewing court may use a dictionary to ascertain the plain”
       meaning of a word); supra ¶ 41. Plaintiff alleges that the Act provided her with “legal rights,”
       and that she was “deprived of [these] legal rights” by defendant’s violation of the Act. Again,
       applying the words of this definition supports plaintiff’s right to sue.
¶ 54        Defendant argues that interpreting the Act to require only a violation for standing renders
       the word “aggrieved” superfluous. E.g., Mulry, 2017 IL App (1st) 152563, ¶ 9 (no word shall
       “be treated as superfluous”); supra ¶ 43. Defendant argues that the use of the word “aggrieved”
       shows that the Act requires something more than just a violation. However, defendant’s
       interpretation requires a tortured reading of the following sentence: “[a]ny person aggrieved by
       a violation of this Act shall have a right of action.” 740 ILCS 14/20 (West 2016). The word
       “aggrieved” is what connects “person” to the “Act” and, thus, it is not superfluous. In other


                                                    -9-
       words, it cannot be that any person, who finds a violation of the Act, may sue. Instead, it must
       be a person whose privacy rights under the Act were “aggrieved by” the violation. Thus, we are
       not persuaded by defendant’s argument that the word “aggrieved” is superfluous unless we
       require additional harm.
¶ 55       Defendant argues that “the status of ‘a person aggrieved’ is separate from the ‘violation’ of
       the statute.” Defendant argues that section 20 “separates a violation from the status of a subject
       being a ‘person aggrieved’ by that violation.” Again, defendant’s argument requires a tortured
       reading of the following, fairly simple sentence: “Any person aggrieved by a violation of this
       Act shall have a right of action.” 740 ILCS 14/20 (West 2016). The words “aggrieved by”
       connect “person” to the “violation,” rather than separate them. This can be easily found if you
       try to remove the words “aggrieved by” from the sentence. If you removed the words
       “aggrieved by,” you would have to replace them with something. You could not state: “Any
       person *** a violation of this Act shall have a right of action.” 740 ILCS 14/20 (West 2016).
       That line would make no sense. You would have to replace the words “aggrieved by” with
       another phrase connecting “person” to “violation,” such as “subjected to.” Thus, the words
       “aggrieved by” are neither superfluous nor a divider.

¶ 56                                 B. Legislative Purpose and History
¶ 57       If the words of a statute are ambiguous, and only if they are ambiguous, may we turn to
       other aides, such as legislative history. E.g., Maschek, 2015 IL App (1st) 150520, ¶ 44; see also
       supra ¶ 44. While we do not find that the words were ambiguous, we do find that the legislative
       purpose and history further supports our conclusion that plaintiff has standing to sue under the
       Act.
¶ 58       The legislative purpose is easy to discern because the legislators provided a section in the
       Act entitled: “Legislative findings; intent.” 740 ILCS 14/5 (West 2016). In this section, the
       drafters explained that “[a]n overwhelming majority of the public” are apprehensive about the
       use of biometric identifiers and, as a result, they are “deterred from partaking in biometric
       identifier-facilitated transactions.” 740 ILCS 14/5(d) (West 2016). Acknowledging the
       reasonableness of these fears, the drafters found that “[t]he full ramifications of biometric
       technology are not fully known.” 740 ILCS 14/5(f) (West 2016). A biometric identifier, “once
       compromised,” leaves an individual with no replacement options and, thus, “no recourse.” 740
       ILCS 14/5(c) (West 2016). Thus, the drafters concluded that the public would “be served by
       regulating the collection, use, safeguarding, handling, storage, retention and destruction of
       biometric identifiers and information.” 740 ILCS 14/5(g) (West 2016). Putting these
       regulations in place would further the selection by “[m]ajor national corporations” of “the City
       of Chicago and other locations in this State as pilot testing sites for new applications of
       biometric-facilitated financial transactions, including finger-scan technologies.” 740 ILCS
       14/5(b) (West 2016).
¶ 59       Based on the above findings, defendant argues that the Act provides redress only once a
       person’s biometric data has actually been compromised and that a person may then sue for the
       “resulting harm.” However, the whole purpose of the Act is to prevent any harm from
       occurring in the first place, thereby reassuring the public, who will then be willing to
       participate in this new technology. Waiting until the harm has already occurred is too late
       because, as the drafters found, once a person’s biometric identifiers have been compromised,
       there is simply “no recourse” for prevention. 740 ILCS 14/5(c) (West 2016). A person cannot

                                                   - 10 -
       obtain new DNA or new fingerprints or new eyeballs for iris recognition, at least not easily or
       not at this time. Replacing a biometric identifier is not like replacing a lost key or a misplaced
       identification card or a stolen access code. The Act’s goal is to prevent irretrievable harm from
       happening and to put in place a process and rules to reassure an otherwise skittish public.
       Forcing a member of the public to wait until after an irretrievable harm has already occurred in
       order to sue would confound the very purpose of the Act. Thus, the stated findings of the
       drafters do not support defendant’s claims and argument.
¶ 60        In addition, the trial court ordered the parties on December 8, 2016, to file supplemental
       briefs specifically “concerning the legislative history” of the Act, and both parties complied.
       Thus, the issue of legislative history has been thoroughly briefed and argued on the record
       before us.
¶ 61        In its supplemental brief to the trial court, defendant observed that “the legislative history is
       notably silent on the intent and purpose of Section 20,” which provides the right to sue and
       contains the disputed “aggrieved by” language. Similarly, in her supplemental brief to the trial
       court, plaintiff agreed that section 20 “received little to no comment in the floor debates on the
       bill.”
¶ 62        In their supplemental briefs, both parties paid particular attention to the remarks of
       Representative Kathleen Ryg, the House sponsor, immediately before the House’s passage of
       the Act. E.g., Maschek, 2015 IL App (1st) 150520, ¶ 62 (a reviewing court pays particular
       attention to the remarks of a bill’s sponsor and to the remarks immediately prior to passage);
       see also supra ¶ 44.
¶ 63        Representative Ryg explained that the Act “sets collection and retention standards while
       prohibiting the sale of biometric information.” 95th Ill. Gen. Assem., House Proceedings, May
       30, 2008, at 249 (statement of Representative Ryg). She explained the impetus for the Act as
       follows:
                 “This Bill is especially important because one of the companies that has been piloted in
                 Illinois, Pay By Touch, is the largest fingerprint scan system in Illinois and they have
                 recently filed for bankruptcy and wholly stopped providing verification services in
                 March of 2008. This pullout leaves thousands of customers from Albertson’s, Cub
                 Foods, Farm Fresh, Jewel Osco, Shell, and Sunflower Market, wondering what will
                 become of their biometric and financial data. The California Bankruptcy Court recently
                 approved the sale of their Pay By Touch database. So, we are in very serious need of
                 protections for the citizens of Illinois when it comes to biometric information. I know
                 of no opposition to the legislation and I’ll attempt to answer any questions.” 95th Ill.
                 Gen. Assem., House Proceedings, May 30, 2008, at 249 (statement of Representative
                 Ryg).
       There were no questions and no discussion. The bill proceeded immediately to a vote and
       passed the House. It was subsequently passed by the Senate on July 10, 2008, and signed into
       law by the governor on October 3, 2008.
¶ 64        Representative Ryg’s remarks establish that the primary impetus behind the bill was to
       alleviate the fears of “thousands of customers *** wondering what will become of their
       biometric and financial data” and to provide them with protections. 95th Ill. Gen. Assem.,
       House Proceedings, May 30, 2008, at 249 (statement of Representative Ryg). Similarly,
       plaintiff’s complaint alleges that plaintiff “experiences mental anguish and injury when
       thinking about what would happen to her biometric data” if defendant went bankrupt or shared

                                                    - 11 -
       her biometric data. Thus, plaintiff’s allegations, which we must accept as true at this early
       stage of the litigation, are similar to the fears that the Act’s sponsor sought to allay with the
       Act’s passage. See Bogenberger, 2018 IL 120951, ¶ 23 (when determining whether the
       allegations of the complaint, when construed in the light most favorable to the plaintiff, are
       sufficient to state a cause of action, we must take all well-pleaded facts in the complaint as
       true).
¶ 65       Defendant argues that Representative Ryg’s remarks establish that the drafters’ primary
       concern was the sale of biometric data and that, since plaintiff has not alleged “the use of
       biometric data by unintended parties,” she lacks the type of injury needed for suit. Although
       plaintiff has not alleged a sale, she has alleged that defendant disclosed its customers’
       biometric data to a third-party out-of-state vendor. Thus, even if we were persuaded by
       defendant’s argument, we must find that plaintiff’s allegations of disclosure, which defendant
       has yet to deny, satisfied that concern.

¶ 66                                          C. Other Statutes
¶ 67       The parties cite other statutes that use the term “aggrieved.” However, most of these
       statutes do not share similar goals or related subjects. “[W]hile we may turn to other codes, we
       should only do so when the codes share similar goals and related subjects.” Maschek, 2015 IL
       App (1st) 150520, ¶ 71 (a statute should be “ ‘construed in conjunction with other statutes
       touching on the same or related subjects’ ” “ ‘considering the reason and necessity for the law,
       the evils to be remedied, and the objects and purposes to be obtained’ ” (quoting Carter, 2012
       IL 113204, ¶ 37)); Steppan, 105 Ill. 2d at 321 (“Because the statutes under consideration have
       different goals and purposes,” they need not be compared); Williams, 376 Ill. App. 3d at 892
       (considering “similar statutes”).
¶ 68       Of the various statutes, the closest one for comparison’s sake is the AIDS Confidentiality
       Act (410 ILCS 305/1 et seq. (West 2016)). Its “Right of Action” section (410 ILCS 305/13
       (West 2016)) is virtually identical to the “Right of Action” section, or section 20, in the Act at
       issue (740 ILCS 14/20 (West 2016)). Section 13 in the AIDS Confidentiality Act provides in
       full:
               “Any person aggrieved by a violation of this Act or of a regulation promulgated
               hereunder shall have a right of action in the circuit court and may recover for each
               violation:
                   (1) Against any person who negligently violates a provision of this Act or the
               regulations promulgated hereunder, liquidated damages of $2,000 or actual damages,
               whichever is greater.
                   (2) Against any person who intentionally or recklessly violates a provision of this
               Act or the regulations promulgated hereunder, liquidated damages of $10,000 or actual
               damages, whichever is greater.
                   (3) Reasonable attorney fees.
                   (4) Such other relief, including an injunction, as the court may deem appropriate.”
               410 ILCS 305/13 (West 2016).
¶ 69       In comparing section 13 of the AIDS Confidentiality Act with section 20 (quoted supra
       ¶ 48), we observe that the two sections are quite similar. Both sections provide a right of action
       to “[a]ny person aggrieved by a violation of this Act.” 410 ILCS 305/13 (West 2016); 740

                                                   - 12 -
       ILCS 14/20 (West 2016). Both sections provide recovery against a person who “negligently
       violates a provision of this Act” or “intentionally or recklessly violates a provision of this Act.”
       410 ILCS 305/13(1), (2) (West 2016); 740 ILCS 14/20(1), (2) (West 2016). Both provide for
       liquidated or actual damages, “whichever is greater.” 410 ILCS 305/13(1), (2) (West 2016);
       740 ILCS 14/20(1), (2) (West 2016). Both sections provide for reasonable attorney fees, as
       well as “other relief, including an injunction.” 410 ILCS 305/13(3), (4) (West 2016); 740 ILCS
       14/20(3), (4) (West 2016).
¶ 70       In addition, the two statutes have similar purposes. Like the Act at issue in our case, the
       AIDS Confidentiality Act also has a section stating its purpose and legislative findings. 410
       ILCS 305/2 (West 2016). The purpose of the AIDS Confidentiality Act is to relieve the fears of
       people about being tested for AIDS and to protect against unauthorized disclosure (410 ILCS
       305/2 (West 2016) (members of the public “fear that test results *** will be disclosed without
       their intent)); similarly, the purpose of the Act at issue is to relieve the fears of people in using
       and relying on new technology and to protect against unauthorized disclosure (740 ILCS 14/5
       (West 2016); supra ¶¶ 58-59). In both situations, disclosure can create irreparable harm.
¶ 71       Faced with a similar “right of action” section, the appellate court found that, in a suit under
       the AIDS Confidentiality Act, a person could recover liquidated damages without proof of
       actual damages. Doe v. Chand, 335 Ill. App. 3d 809, 822 (2002). In the 2 to 1 decision, all three
       justices agreed on that point. The only point of difference was, if a plaintiff claimed actual
       damages, whether those actual damages had to be shown by evidence such as “medical bills,
       lost wages, or other out-of-pocket expenses” (Chand, 335 Ill. App. 3d at 822) or whether actual
       damages could include compensation “for the mental anguish” caused by the unauthorized
       disclosures (Chand, 335 Ill. App. 3d at 823 (Kuehn, J., concurring in part and dissenting in
       part)). However, the panel unanimously agreed that a person could recover liquidated damages
       without proof of actual damages. Chand, 335 Ill. App. 3d at 824 (Kuehn, J., concurring in part
       and dissenting in part) (“I concur in all other aspects of the majority opinion.”).
¶ 72       Thus, our review of a statute that is similar in purpose and wording to the Act at issue
       further supports our finding that plaintiff may sue for a violation of the Act without proving
       additional harm.

¶ 73                                          VI. Rosenbach
¶ 74       To date, the only Illinois state appellate court panel to discuss the meaning of “aggrieved
       by” in section 20 of the Act is the Second District case of Rosenbach. In Rosenbach, plaintiff
       alleged that, when her minor son purchased a season pass for a Great America theme park,
       defendant Six Flags Entertainment Corporation fingerprinted him without obtaining any
       consent or disclosing its plan for the collection, storage, use or destruction of its customers’
       biometric identifiers. Rosenbach, 2017 IL App (2d) 170317, ¶ 1. Plaintiff alleged that, if she
       had known, she would not have allowed her son to purchase the pass. Rosenbach, 2017 IL App
       (2d) 170317, ¶ 1. The trial court in Rosenbach denied defendant’s motion to dismiss but then
       certified questions for review that asked whether a person aggrieved by a violation of the Act
       must allege an injury or harm in addition to the violation of the Act. Rosenbach, 2017 IL App
       (2d) 170317, ¶ 15. The Rosenbach court found that it had to find that an additional harm was
       required; otherwise the word “aggrieved” in the Act would be rendered superfluous.
       Rosenbach, 2017 IL App (2d) 170317, ¶ 23. We already examined this argument above (supra
       ¶¶ 54-55) and found it unpersuasive.

                                                    - 13 -
¶ 75       The Rosenbach court concluded: “If a person alleges only a technical violation of the Act
       without alleging any injury or adverse effect, then he or she is not aggrieved and may not
       recover under any of the provisions in section 20. We note, however, that the injury or adverse
       effect need not be pecuniary.” Rosenbach, 2017 IL App (2d) 170317, ¶ 28; see Chand, 335 Ill.
       App. 3d at 823 (Kuehn, J., concurring in part and dissenting in part) (actual damages may
       include compensation “for the mental anguish” caused by unauthorized disclosures).
¶ 76       Even if we were persuaded by Rosenbach’s finding, we would still conclude that plaintiff’s
       allegations in the case at bar were sufficient to support a cause of action. Unlike the plaintiff in
       Rosenbach, plaintiff in our case did allege an “injury or adverse effect,” as Rosenbach
       required. Rosenbach, 2017 IL App (2d) 170317, ¶ 28. Specifically, she alleged (1) an injury to
       her legal right to privacy of her own biometric information by the disclosure of this
       information to an out-of-state third party vendor and (2) mental anguish.
¶ 77       As to the first, the Act safeguards an individual’s right to privacy with respect to biometric
       information, by prohibiting private entities from obtaining such information without a written
       release from the subject. 740 ILCS 14/15(b) (West 2016). As we discuss in further detail below
       (infra ¶ 79), a federal district court found both that the Act “create[d] a legal right to privacy in
       personal biometric data” (Dixon, 2018 WL 2445292, at *9) and that the disclosure to a
       third-party out-of-state vendor constituted an injury to this right and thereby conferred
       standing, even under Rosenbach (Dixon, 2018 WL 2445292, at *10, 12). To be clear, we find
       that the statutory violations to plaintiff’s privacy constituted harm even without disclosure, but
       the disclosure in the case at bar makes it distinguishable from Rosenbach.
¶ 78       As to the second, plaintiff specifically alleged mental anguish in her complaint:
                     “As a result of [defendant]’s conduct, [plaintiff] has suffered emotional upset,
                mental anguish, and mental injury. For example, [plaintiff] experiences mental anguish
                and injury when thinking about what would happen to her biometric data if [defendant]
                goes bankrupt, if [defendant]’s franchisor, L.A. Tan Enterprises, Inc., goes bankrupt,
                whether [defendant] will ever delete her biometric data, and whether (and to whom)
                [defendant] shares her biometric data.”
       Cf. Chand, 335 Ill. App. 3d at 823 (Kuehn, J., concurring in part and dissenting in part) (actual
       damages may include “mental anguish”); Dixon, 2018 WL 2445292, at *10 (since the court
       found that harm to the plaintiff’s “right to privacy in her biometric data” constituted a
       “concrete injury,” it did not “address” whether her claim of mental anguish also constituted an
       additional injury).7 Thus, even if we were persuaded by Rosenbach, we would have to find
       that it is distinguishable from the facts of the instant case, and therefore it does not control the
       outcome here.



           7
            In Gubala v. Time Warner Cable, 846 F.3d 909, 913 (7th Cir. 2017), Justice Posner observed
       about the plaintiff in front of him: “Maybe what he’s trying to say is that he fears [the defendant] will
       give away the [plaintiff’s personal] information and it will be used to harm him ***. But he hasn’t said
       any of that.” (Emphasis omitted.) As a result, the Seventh Circuit found that the plaintiff failed to allege
       an article III injury needed to sue under the federal Cable Communications Policy Act (47 U.S.C.
       § 551(e) (2012)). Gubala, 846 F.3d at 910, 913. By contrast, in the case at bar, plaintiff has alleged her
       fears and resulting mental anguish.

                                                       - 14 -
¶ 79        After Rosenbach was decided, an Illinois federal district court distinguished it, for virtually
       the same reasons that we do here.8 In Dixon, 2018 WL 2445292, at *1, the plaintiff alleged that
       her employer required her to clock in and out of work by scanning her fingerprints into a
       biometric timekeeping device. As in the case at bar, the defendant disclosed her biometric
       identifiers to an out-of-state third party vendor without her consent or knowledge. Dixon, 2018
       WL 2445292, at *12. Before considering whether plaintiff had standing under the Act, the
       federal district court first considered whether she had alleged “an injury in fact sufficient for
       [federal] Article III standing.” Dixon, 2018 WL 2445292, at *8. After examining the Act’s
       stated legislative findings and substantive provisions, the federal court concluded that the
       Illinois legislature intended “to create a legal right to privacy in personal biometric data.”
       Dixon, 2018 WL 2445292, at *9.
¶ 80        Turning to the case before it, the federal court observed that the plaintiff had “alleged that
       [defendant] disclosed her fingerprint data to [the third-party vendor] without her knowledge”
       and, thus, “violated her right to privacy in her biometric information—the very right that the
       drafters of [the Act] sought to protect.” Dixon, 2018 WL 2445292, at *9. The federal court
       found that “this alleged violation of the right to privacy in and control over one’s biometric
       data, despite being an intangible injury, is sufficiently concrete to constitute an injury in fact
       that supports [federal] Article III standing.” Dixon, 2018 WL 2445292, at *10. The federal
       court then found that Rosenbach was distinguishable for the same reason, namely, that the
       plaintiff in the case before it, unlike the Rosenbach plaintiff, had alleged an actual injury,
       specifically “an injury to a privacy right.” Dixon, 2018 WL 2445292, at *12. The federal court
       explained that, since “obtaining or disclosing a person’s biometric data without her consent or
       knowledge constitutes an actual and concrete injury because it infringes on the right to privacy
       in that data, this case is distinguishable from Rosenbach.” Dixon, 2018 WL 2445292, at *12. In
       this regard as well, plaintiff’s claim here is also distinguishable.
¶ 81        The federal court also found that other cases cited by the defendant were distinguishable
       for this reason as well. The federal court stated that the plaintiff had “alleged what the plaintiffs
       in McCollough [v. Smarte Carte, Inc., No. 16 C 03777, 2016 WL 4077108 (N.D. Ill. Aug. 1,
       2016)], Vigil [v. Take-Two Interactive Software, Inc., 235 F. Supp. 3d 499 (S.D.N.Y. 2017)9]
       and Gubala[, 846 F.3d at 913] did not. Specifically, she has alleged that [the defendant]
       disclosed her fingerprint scan to [a third-party out-of-state vendor] without informing her or
       obtaining her consent to do so.” Dixon, 2018 WL 2445292, *10. In the case at bar, defendant

           8
             While decisions from lower federal courts are not binding, we may consider whether we find
       persuasive the logic and reasoning expressed therein. Rosenbach, 2017 IL App (2d) 170317, ¶ 21.
       However, when reading a federal decision, we must keep in mind the differences, such as that federal
       courts are subject to article III in the federal constitution, while state courts are not. “Under Illinois law,
       lack of standing is an affirmative defense, which is the defendant’s burden to plead and prove.” Lebron,
       237 Ill. 2d at 252. By contrast, in federal court, the injury conferring standing may also be needed to
       confer article III subject-matter jurisdiction, and without it, a federal court may have no power to act.
       E.g., Santana v. Take-Two Interactive Software, Inc., 717 Fed. App’x 12, 17-18 (2d Cir. 2017).
           9
             Vigil was affirmed in part, vacated in part, and remanded by summary order in Santana, 717 Fed.
       App’x. at 18. The Second Circuit vacated the part where the district court held that the plaintiffs lacked
       standing under the Act. Santana, 717 Fed. App’x. at 18. However, the Second Circuit vacated that part
       only because, without an article III injury, the district court lacked the subject-matter jurisdiction
       needed to consider any substantive issues. Santana, 717 Fed. App’x at 17.

                                                         - 15 -
       also cites McCollough and Vigil, and we do not find them persuasive for the same reason as the
       Dixon court.

¶ 82                                           CONCLUSION
¶ 83       For the foregoing reasons, we reverse the trial court’s section 2-615 dismissal of count I of
       plaintiff’s complaint and remand for further proceedings consistent with this opinion.
¶ 84       First, we find that the trial court was initially correct and that, pursuant to both the plain
       language of the statute itself and its legislative history and purpose, the Act does not require a
       harm in addition to a violation of the Act in order to file suit. The Act states, very simply, that
       any person “aggrieved by a violation of this Act” may sue. 740 ILCS 14/20 (West 2016). It
       does not state that a person aggrieved by a violation of this Act—plus some additional
       harm—may sue.
¶ 85       Second, we find that, even if Rosenbach was correctly decided and an additional “injury or
       adverse effect” is required, Rosenbach is distinguishable from this case, in the following two
       ways. Rosenbach, 2017 IL App (2d) 170317, ¶ 28 (requiring an “injury or adverse effect,” in
       addition to violation of the Act). First, as the federal district court similarly found, disclosure to
       an out-of-state third-party vendor constitutes an injury or adverse effect, and plaintiff in the
       instant case alleged such a disclosure, while the Rosenbach plaintiff did not. Dixon, 2018 WL
       2445292, *10, 12. Second, the mental anguish that plaintiff alleges in her complaint also
       constitutes an injury or adverse effect. E.g., Chand, 335 Ill. App. 3d at 823 (Kuehn, J.,
       concurring in part and dissenting in part) (actual damages may include “mental anguish”). For
       these reasons, we must reverse and remand.
¶ 86       “We note, in closing, that the legislature has broad latitude and discretion in drawing
       statutory classifications to benefit the general welfare. [Citation.] The responsibility for the
       wisdom of legislation rests with the legislature, and courts may not rewrite statutes to make
       them consistent with the court’s idea of orderliness or public policy. [Citation.] Whether a
       windfall results in this circumstance—and it is far from clear that it does ***—is not for us to
       decide. Our function is to ascertain the intent of the legislature as expressed in the language and
       framework of its statutory enactments. If this interpretation is not what the legislature intended,
       we urge legislators to revisit this issue and make their intent manifest.” (Emphasis in original.)
       Citibank, N.A. v. Illinois Department of Revenue, 2017 IL 121634, ¶ 70.

¶ 87       Reversed and remanded.




                                                    - 16 -